Mr. Presiding Justice Barnes delivered, the opinion of the court. Abstract of the Decision. 1. Carriers, § 353*—when duty to inclose platform question for jury. Where a hoy sixteen years of age, while a passenger on defendant’s train, was killed by his head being crushed between the upright stanchions supporting the canopy over the platform of the car on which he was standing, and similar stanchions on the platform of the car in front as the train rounded a curve, whether it was. the duty of defendant to so inclose its platforms as to prevent an injury of that character was held a question for the jury. 2. Carriers, § 378*—when bound to give notice to passengers on platforms of dangers arising from movement of cars rounding curve. In an action to recover damages for the wrongful death of a passenger whose head was caught between .upright stanchions supporting the canopy' of the platform of the car on which he was Standing and similar stanchions on the car in front," duer to ■ the lateral movement of the ends of the cars as the train rounded a curve, it was held that defendant was chargeable with notice of the danger and that it was its duty to give warning to passengers whom it permitted to ride on the platforms of its cars where they were exposed to such danger. 3. Carriers, § 428*—when contributory negligence question for jury. Whether a passenger on an elevated railroad train whose head was caught between upright stanchions supporting the canopy over the platform of the car on which he was standing and similar stanchions on the car in front, as the result of the lateral movepient of. the ends of the ■ cars as the train rounded a curve, was guilty of contributory negligence, was held a question of fact for the jury. 4. Carriers, § 482*—when instruction properly refused. Where in an action against a carrier for the wrongful death of a passenger, the declaration contained no specific allegation of negligence against defendant’s trainman, claimed to have been at fault, an instruction limiting the consideration of the jury to what was required of such trainman as to specific acts is properly refused.